Citation Nr: 1623596	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-26 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from May 1984 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied an increased rating for prostatitis.

The Veteran testified before the undersigned at a video-conference hearing in February 2016; a copy of the transcript has been associated with the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary so that recent VA treatment records can be obtained.  In an April 2016 VA treatment record, it was noted that the Veteran was referred for additional testing to ascertain the etiology of urinary symptoms, including urgency.  Significantly, among other things, he was referred for a cystoscopy, which was noted would "also give us a sense of prostatic size and if there are any signs of obstruction."  See April 2016 VA treatment report.  As the requested results are potentially relevant to the Veteran's prostatitis, updated VA treatment records must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

The Veteran also provided testimony in February 2016 that he had been treated privately by Dr. W. for prostatitis in 2007.  See Board Hearing Transcript at p. 6.  The Veteran indicated that Dr. W. was deceased, and a review of the claims file reflects that private records from Belleville Family Medical Association during this time period were submitted in September 2008.  If, however, the Veteran believes that additional documentation from Dr. W. exists and is outstanding, he is directed to provide his authorization and consent for VA to obtain the potentially relevant records upon remand.

Finally, a new VA examination is required because the April 2016 VA treatment record and the Veteran's February 2016 hearing testimony suggest a worsening of prostatitis symptomatology since the most recent VA examination in August 2013.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

Furthermore, there is some question as to what symptoms are manifestations of his service-connected prostatitis.  The August 2013 examiner opined there was a less-than-likely relationship between BPH and prostatitis, this opinion was based on an inaccurate factual premise in that the VA examiner erroneously stated that the Veteran was only recently diagnosed with BPH in his mid-40s, when, in fact, "prostatic hypertrophy" was diagnosed during the Veteran's initial VA examination of November 1992 (conducted within months of his discharge from service) when the Veteran was only 27 years old.  Therefore, on remand, all associated manifestations of the Veteran's service-connected prostatitis must be properly identified and evaluated.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all recent treatment records relating to the Veteran's prostatitis from the St. Louis, Missouri, VA Medical Center, including the results of any cystoscopy performed since April 2016.

2.  Ask the Veteran to provide consent, with sufficient identifying information, for the release of any potentially relevant private treatment records from Dr. W., who is now deceased.

3.  Obtain a new VA examination regarding the severity of the Veteran's service-connected prostate disability.  The electronic claims file must be provided to, and reviewed by, the examiner.

The examiner should distinguish; if possible, symptoms of the service connected prostate disability from any that are attributable to non-service connected disability.

(b)  With regard to urinary tract infections and BPH, the examiner should state whether these are related to a disease or injury in service, including the prostatitis that was reported in service.  The examiner should note the findings of BPH within month of service discharge.

4.  The AOJ should adjudicate which prostate disabilities are service connected and provide the Veteran with notice of his right to appeal any adverse determination.

5.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




